FILED
                            NOT FOR PUBLICATION                             MAY 01 2015

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


GILDA BAKER, Successor and interest to           No. 13-16870
the Decedent, Diallo Sekou Neal Sr.
Estate,                                          D.C. No. 3:13-cv-00073-MEJ

              Plaintiff - Appellant,
                                                 MEMORANDUM*
  and

ESTATE OF DIALLO SEKOU NEAL
SR.; et al.,

              Plaintiffs,

  v.

CALIFORNIA HIGHWAY PATROL,
HOWARD JORDAN; et al.,

             Defendants - Appellees.


                  Appeal from the United States District Court
                      for the Northern District of California
                 Maria-Elena James, Magistrate Judge, Presiding**



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

        **  The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
                             Submitted April 22, 2015***

Before:         GOODWIN, BYBEE, and CHRISTEN, Circuit Judges.

      Gilda Baker appeals pro se from the district court’s judgment dismissing her

action arising out of the death of her son and subsequent investigation of the

circumstances of his death. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo, and may affirm on any ground supported by the record.

Thompson v. Paul, 547 F.3d 1055, 1058-59 (9th Cir. 2008). We affirm.

      Dismissal of Baker’s § 1983 and Monell claims was proper because Baker

failed to file her action within the statute of limitations. See Cal. Civ. Proc. Code

§ 335.1 (two-year statute of limitations for personal injury actions); Knox v. Davis,

260 F.3d 1009, 1012-13 (9th Cir. 2001) (for § 1983 claims, federal courts apply the

forum state’s personal injury statute of limitations and apply federal law to

determine accrual; a § 1983 claim accrues when the plaintiff knows or has reason

to know of the injury that forms the basis of the action).

      Contrary to Baker’s contentions, she is not entitled to equitable tolling. See

Butler v. Nat’l Cmty. Renaissance of Cal., 766 F.3d 1191, 1204 (9th Cir. 2014)

(explaining that federal courts borrow state law equitable tolling provisions and



          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                           2                                     13-16870
setting forth California’s doctrine of equitable tolling); see also Gutierrez v. Mofid,

705 P.2d 886, 902-03 (Cal. 1985) (the limitations period is not equitably tolled by

an attorney’s belief that plaintiff lacks a legal remedy). Nor is Baker entitled to

equitable estoppel. See Lukovsky v. City & County of San Francisco, 535 F.3d
1044, 1051-52 (9th Cir. 2008) (setting forth elements of California’s equitable

estoppel doctrine and explaining that the plaintiff must identify fraudulent

concealment or conduct “above and beyond the wrongdoing upon which the

plaintiff’s claim is filed, to prevent the plaintiff from suing in time” (citation and

internal quotation marks omitted)).

      We reject Baker’s contentions regarding her competency.

      AFFIRMED.




                                            3                                     13-16870